 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 1 of 13

Beene,

UNITED STATES DISTRICT COURT “
DISTRICT OF MARYLAND Jy

  

bY
D EPUTy

_prince Torres CASE: # ff -17 -/057
Petitioner PETITION FOR WRIT OF
HABEAS CORPUS PURSUANT
V. TO28U.S.C 2241

I.C.E (Immigration).

Respondent

1. Petitioner prince Torres petitions this court a writ of habeas
corpus to remedy Petitioner’s indefinite detention by respondents.

JURISDICTION

2. This action arises under the constitution of the United States, and the
Immigration and nationality Act (“INA”), 8U.S.C. 1101 et seg,, as amended by
the illegal immigration reform and immigrant responsibility Act of 1996
(“IIRIRA”),Pub.L. NO.104-208, 110 Stat. 1570, and the Administrative Procedure
Act (“APA”), 5 U.S.C. 701 et seg.

3. This court has jurisdiction under 28 U.S.C. 2241; art.| 9, cl.2 of the United
states Constitution (“Suspension clause”); and 28 U.S.C. 1331, AS Petitioner is
presently in custody under color of the authority of the United States, and such
custody is in violation of the Constitution, law, or treaties of the United States.
This court may grant relief pursuant to 28 U.S.C. 2241,5 U.S.C. 702, and the
ALL WRIT Act, 28 U.S.C. 1651

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 2 of 13

4. Petitioner has exhausted any and all administrative remedies to the extent
required by law.

VENUE

 

5. Pursuant to Braden v. 30th Judicial Circuit Court of Kentucky ,410 U.S. 484, 493-
500(1973),venue lies in the United States District Court for the Maryland ,the
judicial district in which Petitioner resides.

PARTIES
6. Petitioner is a native and citizen of __Liberia Petitioner was taken into
ICE custody on 09/10/2018 ,
7. Respondent _ william Barr is the Attorney General of the United

States, and is respondent for the immigration & Naturalization Act (INA) .as such,
has ultimate custodial authority over Petitioner.

8. Respondent Donna Bounds Warden of immigration detention facility is also a
legal custodian of Petitioner

FACTUAL ALLEGATIONS

9. Petitioner Prince Torres was born in Liberia.

10.Petitioner entered the united states on or about 9/09/2009

11.Petitioner immigration history is as follows :Green card

12.Petitioner criminal history is as follows :_Drug possession ,Human trifficking
Take curse

13.Petitioner received a document titled ‘Decision to continue detention” from the
ICE on or about 01/05/2019 Petitioner received a second “decision to
continue detention “from the ICE on or about ___ _. IS

14.Petitioner has cooperated fully with of ICE’s efforts to remove petitioner
.Petitioner has cooperated with ICE in following ways :_call the embassy, finger
print,anything need to be done

15.Nonetheless, ICE has been unable to remove Petitioner from the United states
.ICE is unlikely to be able remove petitioner because :__| don’t
know fi rot decumef

 

LEGAL FRAMEWORK

16.In Zadvydas v. Davis, the Supreme Court held that the immigration statute 8
U.S.C. 1231 (a)(6)does not allow ICE to detain a noncitizen indefinitely while

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 3 of 13

attempting to carry out removal .533 U.S.678,689(2001).Because of the “serious
constitutional problem “posed by indefinite detention, the court read the statute
to limit a noncitizen’s detention to “a period reasonably necessary to bring about
that alien’s removal from the united states .”Id.

17.The court also recognized six month as the “presumptively reasonable period “of
post-removal order detention. Id. at 701. After six months, once the noncitizen
provides “good reason to believe that there is no significant likelihood of removal
in the reasonable foreseeable future, “the burden shifts to the movement to
rebut that showing. Id. Makeover, “as the period of prior post removal
confinement grows, what counts as the ‘reasonably foreseeable future
‘conversely would have to shrink.” Id.

18.In Clark v. Martinez, the Supreme Court held that its ruling in Zadvydas applies
equally to noncitizens who have never been admitted to the United States. 543
U.S.371 (2005).

CLAIM FOR RELIEF

19.The foregoing allegations are re-alleged and incorporated herein.

20. Petitioner’s continued detention is unlawful and violates 8 U.S.C. 1231(a)
(6) as interpreted by the Supreme Court in Zadvydas. The six month
presumptively reasonable period of detention has expired and petitioner has
provided good reason to believe that his or her removal is not significantly likely
to occur in the reasonable foreseeable future. Therefore, respondents lack
authority to continue detaining petitioner.

PRAYER FOR RELIEF

21.WHEREFORE, petitioner respectfully requests that the Court grant the following
relief:

a. Assume jurisdiction over this matter;

b. Issue an order pursuant to 28 U.S.C. 2243 directing respondents to show
cause why the writ of habeas corpus should not be granted;

c. Grant the writ of habeas corpus and order Petitioner’s immediate release from
custody;

d. Award petitioner attorney’s fees and costs under the Equal Access to Justice Act
(“EAJA”), as amended, 5 U.S.C. 504 and 28 U.S.C. 2412, and on any other basis
justified under law; and

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 4 of 13

e. Grant any other and further relief as the Court deems just and proper.

_Prince Torres
03/31/2019
Petitioner Date executed

 

 

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 5 of 13

foreseeable future.” See Zhou v Farquharson, 2001 U.S. Dist. LEXIS 18239, *2-*3 (D.
Mass. Oct. 19, 2001)(quoting and summarizing Zadvydas). Moreover, “for detention
to remain reasonable, as the period of prior post-removal confinement grows, what
count as the “reasonable foreseeable future’ conversely would have to shrink.”
Zadvydaz, 522 U.S. at 701. ICE administrative regulation also recognize that the
HQPDU has a six-month period for determining whether there is a significant
likelihood of an alien’s removal in the reasonably foreseeable future See 8 C.F.R.

214.4(K) (2) (ii). Evidence showing successful repatriation of other persons to the

country at issue is not sufficient to meet the government’s burden to establish

that an alien petitioner will be deported within the reasonably foreseeable

future, See Thompson v. INS, 2002 U.S. Dist. LEXIS 23936 (E.D. La. September 16,

 

2002) (government failed to show that alien’s deportation to Liberia was reasonably
foreseeable where the government offered historical statistics of repatriation to
Liberia, but failed to show any response from Liberia, on the application for travel
document that INS and the petitioner had request). Rather, for the government to
meet its burden of showing that an alien’s repatriation is reasonably foreseeable, it
must provide some meaningful evidence particular to the individual Petitioner's
case.

14.An alien’s who has been detained beyond the presumptive six month should be
release where the government is unable to present documented confirmation that
the Foreign government at issue will agree to accept the particular individual in
question. See Agbada v. John Ashcroft, 2002 U.S Dist. LEXIS 15797 (D. Mass.
August 22, 2002)(court “will likely grant” habeas Petition after fourteen month if ICE
“is unable to present document confirmation that the Nigerian government has
agreed to [petitioner’s]Repatriation”); Zhou, 2001 U.S Dist. LEXIS 18239 (ordering

5

 
Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 6 of 13

that the Writ of Habeas Corpus issue within 60 day, giving petitioner’s 13 month
detention and the INS’s Inability to assure the court that the paperwork from China
was on its way); Abdu v Ashcroft, 2002 U.S. Dist. LEXIS 19050 at *7 (W.D. Wash.
February, 2002)(government’s failure to offer specific information regarding how or
when it expected to obtain the necessary documentation or cooperation from
foreign government indicated that there was no significant likelihood of petitioner’s

removal in the reasonably foreseeable future.)

CLAIMS FOR RELIEF

COUNT 1- VIOLATION OF 8 U.S.C. 1231(a)(6)

15.The foregoing allegations are re-alleged and incorporated herein.

16.Petitioner’s removal is not reasonably foreseeable; Petitioner’s continued detention
by the Respondent violates 8 U.S.C. 1231(a)(6), as interpreted in Zadvydas.
Petitioner’s six month presumptively reasonable period for continue removal effort
passed more than a month ago. For the reasons outlined above, Petitioner’s removal
to Burma is not reasonably foreseeable. The Supreme Court held in Zadvydas that
the continued detention of someone after six months where deportation in not
reasonably foreseeable is unreasonable and in violation of 8 U.S.C. 1231(a).533 U.S.

at 701.

COUNT 2 — VIOLATION OF SUBSTANTATIVE DUE PROCESS
(FIFTH AMENDMENT)

17.The foregoing allegation are re-alleged and incorporated herein.

 

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 7 of 13

18.Petitioner’s continued detention violation hos right to substantive due process by
depriving him of core liberty interest to be free from bodily restraint. See, e.g., Tam
v. INS, 14 F .Supp.2d 1184 (E.D. Cal 1998)(aliens retain substantive due process
right). The Due Process Clause requires that the deprivation of petitioner’s liberty be
narrowly tailored to serve a compelling government interest. See Reno v. Flore, 507
U.S. 292,301-02(1993). While the respondents would have a compelling government
interest in detaining petitioner in order to effect his deportation, that interest does
not exist if petitioner cannot be deported. The Supreme Court in Zadvydas thus
interpreted 8 U.S.C. 1231 (a) to allow continued detention only for a period
reasonably necessary to secure the alien’s removal because any other reading would
go beyond the government's articulated interest — to effect alien’s removal. See Kay
v. Reno, 94 F. Supp.2d 546,551 (M. D. Pa. 200)(granting writ of habeas corpus
because petitioner’s substantive due process right were violation, and nothing that
“if deportation can never occur, the government’s primary legitimate purpose in

detention — executing removal — is nonsensical’).

COUNT 3 — PROCEDURAL DUE PROCESS VIOLATION
(FIFTH AMENDMENT)

19. The foregoing allegations are re-alleged and incorporated herein.

20.Under the Due Process Clause of The United States Constitution, an alien is entitled to
a timely and meaningful opportunity to demonstrate that he should not be detained.
The petitioner in this case has been denied that opportunity as there is no
administrative mechanism in place for the petitioner to demand s decision, ensure

that a decision will ever be made, or appeal a custody decision that violates Zadvydas.

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 8 of 13

PRAYER FOR RELIEF

WHEREFORE, Petitioner prays that this court grant the following relief:

1) Assume jurisdiction over this matter;

2) Grant Petitioner a write of writ of habeas corpus directing the Respondents to
immediately release the petitioner from custody, under reasonable conditions of
supervision.

3) Award Petitioner attorney’s fees and costs under the Equal Access to Justice Act
(“EAJA”), as amended, 5 U.S.C. 504 and 28 U.S.C. 2414, and on any other basis
justified under law; and.

4) Grant any other and further relief that this Court deems just and proper.

| affirm, under penalty of perjury, that the foregoing is true and correct.

Respectfully submitted this day of _«

Sincerely Yours,

 

Prince Quiwonkpa Torres .

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 9 of 13

Certificate of Service

|, Prince Torres, certify that a true copy of the above document (Petition for Writ of
Habeas Corpus) together with attached documents was served on

date04/01/2019 ;

Upon the following:

U.S. Department of Homeland Security

Immigration and Customs Enforcement

801 | street, N.W., Suite 900

Washington, DC. 20563

 
 

Case 8:19-cv-01054-PX Document1 Filed 04/10/19 Page 10 of 13

ae. Fi]

 

UNITED STATES DICTRICT COURT
DISTRICT OF MARYLAND

Prince Torres CASE NO:
A# 060233829 PETITION FOR WRIT OF
HABEAS
Petitioner CORPUS PURSUANT TO 28
U.S.C. 2241
V.

|.C.E (Immigration).
Warden/Superintendent of
Immigration detention

Respondent

BACKGROUND

1. Respondent has unlawfully held Petitioner prince Quiwonkpa Torres in
immigration detention from 04/05/2018 to present, even though the federal

government has no reasonable foreseeable ability to remove him from the United

States.

PARTIES

 
 

Case 8:19-cv-01054-PX Document1 Filed 04/10/19 Page 11 of 13

2. Petitioner Prince Torres detained by the United States Department of Homeland
Security (“DHS”) on 04/01/2019. He remains in immigration custody at Worcester
county jail, snow hill, Maryland.

3. Respondent Donna Bounds is the superintendent/warden of the jail that Petitioner

is detained at and Petitioner’s immediate custodian. She/he is sued in their official

capacity.

JURISDICTION

1. 4. This action arises under the Constitution of the united states, 28 U.S.C 2241 (c)
(1), and the immigration and Nationality Act, as amended (“INA”, 8 U.S.C. 1101 et
seq. This Court has subject Matter jurisdiction under 28 U.S.C. 2241, Art.19, CL. 2
of the United States Constitution (“suspension clause”), and 28 U.S.C. 1331, as
the Petitioner is presently in custody under color of the authority of the United
States, and such custody is in the violation of the Constitution, law, or treaties of
the United States. See Zadvydas V. Davis, 533 U.S. 678, 688 (2001) (“We conclude
that 2241 habeas corpus Proceeding remains available as a forum for statutory
and constitutional challenges to Post-removal period detention.”); INS V. St. Cyr,
533 U.S. 289, 301 (2001)(“at its historical core, the writ of habeas corpus has
served as a means of reviewing the legality of executive detention, and it is in the
context that its protections have been strongest.”); Clark v. Martinez, 543 U.S 371
(2005)(holding that Zadvydas applies to aliens found inadmissible as well as

removable).

 
 

Case 8:19-cv-01054-PX Document1 Filed 04/10/19 Page 12 of 13

 

5. Venue lies in the District of Maryland because petitioner is currently detained in
the territorial of this Court, at Worcester county jail, snow hill. Maryland. In and a
substantial part of the events or omissions giving rise to his claims occurred in here

28 U.S.C. 1391, 2241.

EXHAUSTION OF REMEDIES

Petitioner has exhausted his administrative remedies to the extent required by law,
and his only remedy is by way of this judicial action. After the Supreme Court
decision in Zadvydas the Department of Justice issued regulations governing the
custody of aliens ordered removed. See 8c.f.r 241.4. Petitioner received final order
of removal on 10/05/2018 and been taken into custody on 09/10/2018.There was
no likelihood of the government obtaining travel documents to his Burma the
country of removal, Petitioner was subsequently taken into custody on 09/10/2018
and has been detained since despite the government not having obtained travel
documents for his removal and his removal not being significantly likely in the near
future.

7. No statutory exhaustion requirements apply to petitioner’s claim of unlawful

detention.

STATEMENT OF FACTS

 
 

Case 8:19-cv-01054-PX Document 1 Filed 04/10/19 Page 13 of 13

8. Petitioner, Mr. Prince Torres was born on 08/16/1991 in Kakata Margibi County,
Liberia.

9. Petitioner came to United States on 09/09/2009.

10.Around 10/05/2018, DHS initiated proceedings to remove Mr. Prince Torres from
the United States. DHS charged Petitioner with removability for Human
Trafficking/Drug Possession

11.0n 10/05/2018, an immigration judge in Maryland issued a final order of removal to
Liberia.

12.Petitioner has been in ICE detention over 6 month despite there being no significant
likelihood of his removal to Liberia, in the future. ICE unable to effectuate removal

petitioner. ICE cannot hold petitioner in detention without being able remove him.

LEGAL FRAMEWORK FOR RELIEF SOUGHT

13.In Zadvydas, the Supreme Court held that 8 U.S.C. 1231 (a) (6), when “read in light
of the constitution’s demands, limits an alien’s post-removal-period Detention to a
period reasonably necessary to bring about that alien’s removal from the United
States. “ 533 U.S. at 689. A” habeas court must [first] ask whether the detention in
question exceeds a period reasonably necessary to secure removal. Id. at 699. If the
individual’s Removal “is not reasonably foreseeable, the court should hold
continuous detention unreasonable and no longer authorized by statute. "Id.at 699-
700. In determining the length of a reasonable removal period, the Court adopted a
“presumptively reasonable period of detention” of six month. Id. at 701. After six
month, the government bears the burden of disproving an alien’s “good reason to

believe that there is no significant likelihood of removal in the reasonably

 
